Caton, J. The appraisers were sworn, made the appraisement and a proper return to the court. This appraisement was not approved by the court, who referred it back to the same appraisers for another appraisement, for what reason it is now unimportant to inquire. The appraisers, without being again sworn, made a reappraisal, which they reported to the court, which was approved. It is now objected that the appraisers were not resworn. This was unnecessary. They received but one appointment and performed but one duty. It was all one proceeding with but one beginning and one end, and has but one record. The objection cannot be sustained. It was sufficient that a copy of the order of their appointment was attached to and made a part of them report. It was not important in what part of the report the order of appointment was recited, so that it was there. If it constituted a part of the report, as it did, it was then necessarily recited in it, so far as the requirements of the charter are concerned. The report was sufficient. The objection that the powers of the company to condemn land for its uses, or depot ground, is fully answered by the case, of the Chicago, Burlington and Quincy Railroad Company v. Wilson, 17 Ill. R. 123, and it is unnecessary to repeat the reasons, which led us to the conclusion there expressed. We cannot, on this writ of certiorari, inquire into any of the conclusions of fact arrived at, either by the court below or the commissioners. ■ The order must be affirmed. Order affirmed.